Citation Nr: 9934648	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-18 220	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of a right leg fracture, including a below-the-
knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


REMAND

The veteran served on active duty from November 1971 to 
November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 RO rating decision that denied 
the veteran's  claim for compensation benefits under 
38 U.S.C.A. § 1151 for residuals of a right leg fracture, 
including a below-the-knee amputation, on the basis that the 
claim was not well grounded.  The veteran was afforded an RO 
hearing in June 1996, and a Board hearing in December 1997.  
The Board remanded the case in March 1998 for further 
development of the evidence.  The case was returned to the 
Board in December 1999.

A substantial amount of additional evidence was obtained 
after the Board's last remand.  In December 1999, the RO 
contacted the Board and provided a copy of a November 1999 
written request, by the veteran's representative to the RO 
hearing officer, for another RO hearing in connection with 
the instant appeal.  To accord the veteran due process, the 
case must be returned to the RO for an RO hearing.  38 C.F.R. 
§§ 3.103, 20.1304 (1999).  Accordingly, the case is remanded 
to the RO for the following action:

The RO should provide the veteran with 
another RO hearing in connection with his 
claim on appeal.

Thereafter, the RO should review the claim.  If the claim is 
denied, the veteran and his representative should be issued a 
supplemental statement of case, and given the opportunity to 
respond, before the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


